DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/827,239 is filed on 3/23/2020 and does not claim domestic or foreign priority.
Response to Amendment
This office action is in response to the amendments submitted on 8/19/2022 wherein claims 1-20 are pending and ready for examination. No canceled or added claims have been cited.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 10-18 and 20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0144604 A1 Doy.
As to independent claim 1, Doy teaches “A method, comprising: obtaining sensing data from at least one sensing device associated with a work machine;” ([abstract] and fig 1 wherein the work machine is illustrated. Moreover, fig 5 and [0020], “can included one or more sensors” wherein the sensors are disclosed.)
“determining, based on the sensing data, a projected path of the work machine;” (fig 3, the message/ warning shows the results of possible collision within the determined path, see [0004] “Accordingly, as a machine operates, the external ladders, steps, etc. can be damaged by rock, trees and other materials through which the machine passes.” See [0020-0025].)
“determining, based on the sensing data, a location of at least one obstacle; determining that the at least one obstacle is in a portion of the projected path of the work machine, wherein the portion of the projected path of the work machine is associated with an accessory component of the work machine;” ([abstract] and fig 3 “ladder moveable between a deployed position and a stowed position, and control unit configured to limit operation of the implement when the ladder is in the deployed position.” Moreover, [0020-0025] “the implement 15 can damage the ladder 16 when the implement 15 is lifted. To prevent that damage, the machine 10 can include a control unit 22 configured to alert the operator to the position of the ladder 16 when the operator starts to move the machine 10 or the implement 15”.)
Doy teaches “identifying, based on determining that the at least one obstacle is in the portion of the projected path of the work machine, a potential collision of the at least one obstacle and the accessory component of the work machine;” (fig 3 wherein the result of determining the possible collision “Ladder Damage May Occur” is illustrated which reads on “identifying based on determining that at least one obstacle is in the portion of the projected path of the work machine, a potential collision of the at least one obstacle and accessory component of the work machine”. Moreover, [0004] “can be damaged by rock, trees, and other materials through which machine passes”, also see [0020-0025].)
 Doy teaches “and causing the accessory component to adjust from a first position to a second position to avoid the potential collision of the at least one obstacle and the accessory component.” ([0015-0020] wherein the ladder to be moved from the deployed position to the stowed position in order to prevent collision/ damage. See [0001] “more particularly to a control system for a ladder on a machine”, and [0006] “a control system, and a method of controlling a ladder.” See [0012] fig 4 and [0006-0008])
“wherein a lowermost portion of the accessory component in the second position is above the lowermost portion of the accessory component in the first position.” (see fig 2 and [0015-0018] wherein the lowermost portion of the ladder at position Y (stowed position) is higher than the lowermost portion of the ladder at position X (deployed position).)

As to independent claim 8, Doy teaches “A control system for an adjustable ladder of a milling machine, the control system comprising: a controller configured to: obtain the sensing data from at least one sensing device;” ([abstract] and fig 1 wherein the work machine/milling machine is illustrated. Moreover, fig 5 and [0020], “can included one or more sensors” wherein the sensors are disclosed.)
“determine, based on the sensing data, a projected path of the milling machine;” ([0008] wherein the direction of travel reads on “a projected path”. See [0017] and [0039-0040])
“identify, based on the projected path of the milling machine and a location of at least one obstacle,” (fig 3, the message/ warning shows the results of possible collision within the determined path, see [0004] “Accordingly, as a machine operates, the external ladders, steps, etc. can be damaged by rock, trees and other materials through which the machine passes.” See [0020-0025].)
Doy teaches “a potential collision of the at least one obstacle and the adjustable ladder of the milling machine;” ([abstract] and fig 3 “ladder moveable between a deployed position and a stowed position, and control unit configured to limit operation of the implement when the ladder is in the deployed position.” Moreover, [0020-0025] “the implement 15 can damage the ladder 16 when the implement 15 is lifted. To prevent that damage, the machine 10 can include a control unit 22 configured to alert the operator to the position of the ladder 16 when the operator starts to move the machine 10 or the implement 15”.)
Doy teaches “and cause the adjustable ladder to adjust from a first position to a second position to avoid the potential collision of the at least one obstacle and the adjustable ladder;” ([0015-0020] wherein the ladder to be moved from the deployed position to the stowed position in order to prevent collision/ damage. See [0001] “more particularly to a control system for a ladder on a machine”, and [0006] “a control system, and a method of controlling a ladder.” See [0012] fig 4 and [0006-0008].)
“wherein a lowermost portion of the accessory component in the second position is above the lowermost portion of the accessory component in the first position.” (see fig 2 and [0015-0018] wherein the lowermost portion of the ladder at position Y (stowed position) is higher than the lowermost portion of the ladder at position X (deployed position).)

As to independent claim 16, Doy teaches “A work machine comprising: an accessory component;” ([abstract] and fig 1-2 wherein the work machine is illustrated, and the accessory component/ladder is illustrated.)
“and a controller configured to: obtain sensing data from the at least one sensing device to identify a location of at least one obstacle;” (fig 5, wherein the control unit and the sensor are illustrated, see [0020-0022], “can included one or more sensors”, “control unit 22”.)
Doy teaches “identify, based on the location of the at least one obstacle, a potential collision of the at least one obstacle and the accessory component;” (fig 3, the message/ warning shows the results of possible collision within the determined path, see [0004] “Accordingly, as a machine operates, the external ladders, steps, etc. can be damaged by rock, trees and other materials through which the machine passes.” See [0020-0025].)
Doy teaches “and cause the accessory component to adjust from a first position to a second position to avoid the potential collision of the at least one obstacle and the accessory component;” ([0015-0020] wherein the ladder to be moved from the deployed position to the stowed position in order to prevent collision/ damage. See [0001] “more particularly to a control system for a ladder on a machine”, and [0006] “a control system, and a method of controlling a ladder.” See [0012] fig 4 and [0006-0008].)
“wherein a lowermost portion of the accessory component in the second position is above the lowermost portion of the accessory component in the first position.” (see fig 2 and [0015-0018] wherein the lowermost portion of the ladder at position Y (stowed position) is higher than the lowermost portion of the ladder at position X (deployed position).)

As to claims 4 and 18, Doy teaches “wherein causing the accessory component to adjust from the second position to the first position comprises at least one of: causing a part of the accessory component to rotate on a hinge; causing the part of the accessory component to slide along another part of the accessory component; or causing the part of the accessory component to pivot on a pivot point.” ([0014-0016] “hinge mechanism”. Moreover, [0019] and claim 8, “is pivoted”. Moreover, [0023] the ladder to be back to the deployed position when the operator descends from the machine “when machine 10 is not in use”. Furthermore, the purpose of deploying the ladder, is for the operator to descend or ascend from or to the cab. Not to mention that such aspect is disclosed in the provided specification [0047] “to allow the adjustable ladder 128 to be deployed for use by the operator of the machine.” Thus, in light of the specification, the claimed language is taught by Doy. As the controller controls the ladder in either direction [0005-0006], and the operator uses the ladder when done working (i.e. the ladder has to be deployed after being stowed while working) [0023], and the controller provides the determined path in terms of obstruction fig 3 and [0004]. Thus, if there is no obstruction and the operator stops the machine then the controller deploys the ladder normally, yet if there is an obstruction then the operator has the option to override or may move to a different location to descend.)  

As to claims 5 and 10, Doy teaches “wherein the accessory component is an adjustable ladder, the first position is a deployed position of the adjustable ladder, and the second position is a stowed position of the adjustable ladder.” (claim 1 and 5, “a ladder movable between a deployed position and a stowed position”. Also see [0017-0018] and [002].)

As to claim 6, Doy teaches “further comprising: causing, after identifying the potential collision of the at least one obstacle and the accessory component, at least one of: a light on the work machine to be activated; a sound to be outputted via a speaker of the work machine; or a message indicating the potential collision of the at least one obstacle and the accessory component to be displayed on a display of the work machine.” ([0021] “For example, the warning can be displayed on a screen, such as a display or touch screen, as shown in FIG. 3. The warning can also be an alarm, such as a siren, a blinking light, or beeping noises.”)

As to claim 7, Doy teaches “wherein causing the accessory component to adjust from the first position to the second position to avoid the potential collision of the at least one obstacle and the accessory component comprises: generating a recommendation to adjust the accessory component from the first position to the second position to avoid the potential collision of the at least one obstacle and the accessory component causing the recommendation to be displayed on a display of the work machine; receiving, after causing the recommendation to be displayed, a response indicating that the accessory component is to be adjusted from the first position to the second position; and causing, based on the response, the accessory component to adjust from the first position to the second position.” ([0020-0024] “the machine 10 can include a control unit 22 configured to alert the operator to the position of the ladder 16 when the operator starts to move the machine 10 or the implement”; [0025-0026] and fig 3-4 “can generate a warning to enable the operator to retract the ladder 16”.)

As to claim 11, Doy teaches “wherein the controller is further configured to: activate, based on identifying the potential collision of the at least one obstacle and the adjustable ladder of the milling machine, a light of an operator platform of the milling machine; output, based on identifying the potential collision of the at least one obstacle and the adjustable ladder of the milling machine, a sound via a speaker of the operator platform of the milling machine; or display, based on identifying the potential collision of the at least one obstacle and the adjustable ladder of the milling machine, a message indicating the potential collision of the at least one obstacle and the adjustable ladder on a display of the operator platform of the milling machine.” (this claim is analogous to claim 6 above, therefore is rejected on the same premise.)

As to claim 12, Doy teaches “wherein the controller, when identifying, the potential collision of the at least one obstacle and the adjustable ladder of the milling machine, is configured to: determine a portion of the projected path of the milling machine that is associated with a projected path of the adjustable ladder of the milling machine; determine that the at least one obstacle is in the portion of the projected path of the milling machine;” (fig 3 and [0004] wherein the path is determined in terms of obstructions. The determination of possible damage and moving the ladder by the controller accordingly is illustrated in [0020-0022].)
Doy teaches “and determine, based on determining that the at least one obstacle is in the portion of the projected path of the milling machine, the potential collision of the at least one obstacle and the adjustable ladder of the milling machine.” (fig 3 and [0004] wherein the path is determined in terms of obstructions. Yet when there are obstacles, the controller adjusts the ladder accordingly as in [0020-0025]. Moreover, the controller is capable of raising and lowering the ladder (deploying and stowing) as in [0005-0006], [0022-0023].)
 
As to claim 13, Doy teaches “wherein the controller, when identifying, the potential collision of the at least one obstacle and the adjustable ladder of the milling machine, is configured to: determine, based on the projected path of the milling machine and the location of the at least one obstacle, that the at least one obstacle is in a projected path of the adjustable ladder of the milling machine” (fig 3, the message/ warning shows the results of possible collision within the determined path, see [0004] “Accordingly, as a machine operates, the external ladders, steps, etc. can be damaged by rock, trees and other materials through which the machine passes.” See [0020-0025].)
Doy teaches “determine, based on determining that the at least one obstacle is in the projected path of the adjustable ladder of the milling machine, that an uppermost portion of the at least one obstacle is a first height above ground level; determine, based on determining that the at least one obstacle is in the projected path of the adjustable ladder of the milling machine, that a lowermost portion of the adjustable ladder is a second height above ground level; and determine, based on the first height above ground level and the second height above ground level, the potential collision of the at least one obstacle and the adjustable ladder of the milling machine.” ([0004] and [0016-0017] and [0020-0022] the tree or rock are obstacle and they are indeed within a defined height above the ground, the warning of fig 3 is applied when it’s determined by the controller that the height of the upper most of the obstacle “rock” collides with the lower most of the ladder, otherwise no warning to be applied.)
 
As to claim 14, Doy teaches “wherein the controller causing the adjustable ladder to adjust from the first position to the second position causes the lowermost portion of the adjustable ladder to be a height above ground level that is greater than a height above ground level of an uppermost portion of the at least one obstacle.” ([0020-0022])

As to claim 15, Doy teaches “wherein the controller is further configured to: obtain, after causing the adjustable ladder to adjust from the first position to the second position, additional sensing data from the at least one sensing device; determine, based on the additional sensing data, that the milling machine has ceased moving; and cause, based on determining that the milling machine has ceased moving, the adjustable ladder to adjust from the second position to another position.” ([0020] “a control unit 22 configured to alert the operator to the position of the ladder 16 when the operator starts to move the machine 10 or the implement” i.e. when the machine is moving then the control provides an alert to stow the ladder/ i.e. the second position. Wherein as when the machine is not moving then, the ladder is in the deployed position as in [0014] "a true platform extends around the cab 12 and an operator stands or moves about thereon after utilizing the ladder assembly 18”. Moreover, [0020-0025] when the operator starts moving the machine such action has been detected i.e. there are sensors to detect such action which reads on “additional sensors”. Moreover, [0023] the ladder to be back to the deployed position when the operator descends from the machine “when machine 10 is not in use”. Furthermore, the purpose of deploying the ladder, is for the operator to descend or ascend from or to the cab. Not to mention that such aspect is disclosed in the provided specification [0047] “to allow the adjustable ladder 128 to be deployed for use by the operator of the machine.” Thus, in light of the specification, the claimed language is taught by Doy. As the controller controls the ladder in either direction [0005-0006], and the operator uses the ladder when done working (i.e. the ladder has to be deployed after being stowed while working) [0023], and the controller provides the determined path in terms of obstruction fig 3 and [0004]. Thus, if there is no obstruction and the operator stops the machine then the controller deploys the ladder normally, yet if there is an obstruction then the operator has the option to override or may move to a different location to descend.)

As to claim 17, Doy teaches “wherein the controller, when identifying the potential collision of the at least one obstacle and the accessory component, is configured to: determine, based on the sensing data, a projected path of the accessory component; determine, based on the location of the at least one obstacle, that the at least one obstacle is in the projected path of the accessory component;” (fig 3 wherein the result of determining the possible collision “Ladder Damage May Occur” is illustrated which reads on “identifying based on determining that at least one obstacle is in the portion of the projected path of the work machine, a potential collision of the at least one obstacle and accessory component of the work machine”. Moreover, [0004] “can be damaged by rock, trees, and other materials through which machine passes”, also see [0020-0025].)
Doy teaches “determine, based on determining that the at least one obstacle is in the projected path of the accessory component, the potential collision of the at least one obstacle and the accessory component.” ([0015-0020] wherein the ladder to be moved from the deployed position to the stowed position in order to prevent collision/ damage. See [0001] “more particularly to a control system for a ladder on a machine”, and [0006] “a control system, and a method of controlling a ladder.” See [0012] fig 4 and [0006-0008])

As to claim 20, Doy teaches “wherein the controller is further configured to: receive, after causing the accessory component to adjust from the first position to the second position, a command to adjust the accessory component from the second position to the first position; and cause, based on the command, the accessory component to adjust from the second position to the first position.” ([0020-0024] “the machine 10 can include a control unit 22 configured to alert the operator to the position of the ladder 16 when the operator starts to move the machine 10 or the implement”; [0025-0026] and fig 3-4 “can generate a warning to enable the operator to retract the ladder 16”. Moreover, fig 3 and [0004] wherein the path is determined in terms of obstructions. Yet when there are obstacles, the controller adjusts the ladder accordingly as in [0020-0025]. Moreover, the controller is capable of raising and lowering the ladder (deploying and stowing) as in [0005-0006], [0022-0023]. Moreover, [0023] the ladder to be back to the deployed position when the operator descends from the machine “when machine 10 is not in use”. Furthermore, the purpose of deploying the ladder, is for the operator to descend or ascend from or to the cab. Not to mention that such aspect is disclosed in the provided specification [0047] “to allow the adjustable ladder 128 to be deployed for use by the operator of the machine.” Thus, in light of the specification, the claimed language is taught by Doy. As the controller controls the ladder in either direction [0005-0006], and the operator uses the ladder when done working (i.e. the ladder has to be deployed after being stowed while working) [0023], and the controller provides the determined path in terms of obstruction fig 3 and [0004]. Thus, if there is no obstruction and the operator stops the machine then the controller deploys the ladder normally, yet if there is an obstruction then the operator has the option to override or may move to a different location to descend.)  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9 and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Doy, in view of US 2016/0202351 A1, Uotsu.

As to claim 2, Doy teaches “obtaining, after causing the accessory component to adjust from the first position to the second position, additional sensing data from the at least one sensing device;” ([0020] “can include one or more sensors configured to detect a position of the ladder 16, a position of the parking brake, or any combination thereof.” i.e. sensors to detect the ladder position at stow and deployed reads on “additional sensing data”.)
Doy teaches “determining, based on the additional sensing data, an updated projected path of the work machine;” ([0022] “provide the control unit 22 with information about the position of the ladder 16. Specifically, sensors 24 transmit data to the control unit 22 whether the ladder 16 is deployed or stowed. If the ladder 16 is deployed, the control unit 22 limits operation of the implement 15.” i.e. the path will not be milled as the operation of the implement 15 will be limited as long as the ladder is deployed. Thus, the projected work path as been updated, i.e. some of the path is not being milled as the implement has been limited at least partially “the control unit 22 can prevent the implement 15 from lifting up after a certain angle.”)
Doy is silent in regards to “identifying, based on the additional sensing data, an updated location of the at least one obstacle;” 
Uotsu teaches “identifying, based on the additional sensing data, an updated location of the at least one obstacle;” ([abstract], [0009-0010] wherein obstacle detection device of work machine is disclosed and wherein monitoring units (periphery monitoring and distant monitoring) provide accurate real time update regardless of the vehicle speed.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the accurate obstacle detection of a work machine path of Uotsu to the path determination of Doy, in order to provide accurate and reliable detection regardless of the work machine speed. ([abstract], [0009-0010] Uotsu)
Doy as modified teaches “determining that the at least one obstacle is not in a portion of the updated projected path of the work machine, wherein the portion of the updated projected path of the work machine is associated with the accessory component of the work machine;” ([0020-0022] the ladder position is determined whether being stowed or deployed, i.e. when it is stowed, then the projected path doesn’t have the obstacle to collide with the ladder.)
Doy as modified teaches “determining, based on determining that the at least one obstacle is not in the portion of the updated projected path of the work machine, that the at least one obstacle will not collide with the accessory component of the work machine; and causing, based on determining that the at least one obstacle will not collide with the accessory component of the work machine, the accessory component to adjust from the second position to the first position.” (fig 3 and [0004] wherein the path is determined in terms of obstructions. Yet when there are obstacles, the controller adjusts the ladder accordingly as in [0020-0025]. Moreover, the controller is capable of raising and lowering the ladder (deploying and stowing) as in [0005-0006], [0022-0023]. Moreover, [0023] the ladder to be back to the deployed position when the operator descends from the machine “when machine 10 is not in use”. Furthermore, the purpose of deploying the ladder, is for the operator to descend or ascend from or to the cab. Not to mention that such aspect is disclosed in the provided specification [0047] “to allow the adjustable ladder 128 to be deployed for use by the operator of the machine.” Thus, in light of the specification, the claimed language is taught by Doy. As the controller controls the ladder in either direction [0005-0006], and the operator uses the ladder when done working (i.e. the ladder has to be deployed after being stowed while working) [0023], and the controller provides the determined path in terms of obstruction fig 3 and [0004]. Thus, if there is no obstruction and the operator stops the machine then the controller deploys the ladder normally, yet if there is an obstruction then the operator has the option to override or may move to a different location to descend.)  
As to claim 3, Doy teaches “obtaining, after causing the accessory component to adjust from the first position to the second position, additional sensing data from the at least one sensing device;” ([0020] “can include one or more sensors configured to detect a position of the ladder 16, a position of the parking brake, or any combination thereof.” i.e. sensors to detect the ladder position at stow and deployed reads on “additional sensing data”.)
“determining, based on the additional sensing data, an updated projected path of the work machine;” ([0022] “provide the control unit 22 with information about the position of the ladder 16. Specifically, sensors 24 transmit data to the control unit 22 whether the ladder 16 is deployed or stowed. If the ladder 16 is deployed, the control unit 22 limits operation of the implement 15.” i.e. the path will not be milled as the operation of the implement 15 will be limited as long as the ladder is deployed. Thus, the projected work path as been updated, i.e. some of the path is not being milled as the implement has been limited at least partially “the control unit 22 can prevent the implement 15 from lifting up after a certain angle.”)
Doy is silent in regards to “identifying, based on the additional sensing data, an updated location of the at least one obstacle;”
Uotsu teaches “identifying, based on the additional sensing data, an updated location of the at least one obstacle;” ([abstract], [0009-0010] wherein obstacle detection device of work machine is disclosed and wherein monitoring units (periphery monitoring and distant monitoring) provide accurate real time update regardless of the vehicle speed.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the accurate obstacle detection of a work machine path of Uotsu to the path determination of Doy, in order to provide accurate and reliable detection regardless of the machine speed. ([abstract], [0009-0010] Uotsu)
Doy as modified “determining that the at least one obstacle is in a portion of the updated projected path of the work machine, wherein the portion of the updated projected path of the work machine is associated with the accessory component of the work machine;” (fig 3 and [0004] wherein the path is determined in terms of obstructions. The determination of possible damage and moving the ladder by the controller accordingly is illustrated in [0020-0022].)
Doy as modified by Uotsu teaches “and causing, based on determining the additional potential collision of the at least one obstacle and the accessory component of the work machine, the accessory component to adjust from the second position to a third position.” ([0016-0017] discloses three possible positions either deployed and is supported on the ground, or deployed and suspended above the ground, or rotated around at 90 degree. Thus, if the first position is deployed resting on the ground, and the second position is deployed yet above the ground, and yet the third position is the stowed position. Thus, if fig 3 shows that there is an obstacle, then if the obstacle may collide then the ladder to be deployed to another position above the ground, and if the ladder still may collide, then the ladder to be moved to the stowed position.) 

As to claim 9, Doy teaches the limitations of claim 8 above.
Doy is silent in regards to “wherein the at least one sensing device includes at least one of: a camera device; a radar device; a light detection and ranging (LIDAR) device; or a sonar device.” 
Uotsu teaches “wherein the at least one sensing device includes at least one of: a camera device; a radar device; a light detection and ranging (LIDAR) device; or a sonar device.” (fig 8 and 11-12 and [0030-0035] “four cameras 21a-21d”; “millimeter wave radar device”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sophisticated sensing mechanism of Uotsu to the sensing mechanism of [0022] Doy, since the latter reference does not elaborate about the sensors type or functionality, thus applicable sensing mechanism applied within the art, and provides the expected results, yet with higher accuracy would be expected and appreciated by one of ordinary skill in the art (KSR). Moreover, one of ordinary skill in the art would appreciate accurate and reliable detection regardless of the work machine speed. ([abstract], [0009-0010] Uotsu) 

As to claim 19, Doy as modified “wherein the controller is further configured to: obtain, after causing the accessory component to adjust from the first position to the second position, additional sensing data from the at least one sensing device to identify an updated location of the at least one obstacle; identify, based on the updated location of the at least one obstacle, an additional potential collision of the at least one obstacle and the accessory component; and cause the accessory component to adjust from the second position to a third position to avoid the additional potential collision of the at least one obstacle and the accessory component.” (this claim is analogous to claim 3 above, therefore is rejected on the same premise.)
Response to Arguments
Applicant’s arguments have been considered but are moot because of the new ground of rejection necessitated by the amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0140141 A1, Hamano is drawn to lifting and lowering device for construction machine.
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448. The examiner can normally be reached Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        10/7/2022